11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Robert Steven Childress,               * Original Mandamus Proceeding

No. 11-22-00028-CV                           * February 17, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has considered Robert Steven Childress’s petition for writ of
mandamus and concludes that the petition for writ of mandamus should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the petition for writ of mandamus is dismissed.